DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Claim Status
The objections to claims 1-9, 17-18, 25 and 28-30 have been withdrawn in view of applicant’s amendments.
The rejections to claims 1-36 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, has been withdrawn in view of applicant’s amendments and remarks (remarks made on pgs. 19-28).
The rejections to claims 1-36 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn in view of applicant’s amendments and remarks (remarks made on pgs. 19-28).
The rejections under 35 U.S.C. 102(a)(1) and under 35 U.S.C. 103, has been withdrawn in view of applicant’s amendments and remarks (remarks made on pgs. 29-31). 
Claims 1-24 and 28-36 (renumbered as 1-33) are allowed.
EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in an interview with William Enders (Reg. #41,735). 

In the Claims
1. (Currently Amended)  A method, comprising: 

executing at least one programmable integrated circuit of a first wireless device to form multiple multiple multiple multiple 

executing one or more applications on the at least one programmable integrated circuit to provide multiple resources on the first wireless device, each of the multiple resources not being known to the multiple 

then only after forming one of the multiple wireless connections between the first wireless device and a given one of the multiple other wireless devices the [[a]] given one of the  multiple 

executing the at least one programmable integrated circuit to filter out a first portion of the multiple resources based on at least one connection characteristic of the wireless connection between the first wireless device and the given one of the  multiple made available to the given one of the  multiple 

then only after receiving the service discovery request from the given one of the multiple 

multiple multiple 

where the method further comprises executing the at least one programmable integrated circuit of the first wireless device to access a first stored bit mask for the given one of the multiple other wireless devices and a second stored bit mask for another given one of the multiple other wireless devices on a memory of the first wireless device, each of the first and second bit masks having at least one assigned mask bit value that specifies an identity of the first portion of the multiple resources that are filtered out and specifies an identity of the second remaining portion of the multiple resources, where the mask bit value of the first stored bit mask is different than the mask bit value of the second stored bit mask; and

where the resources  comprise at least one of Bluetooth Low Energy (BLE) Generic Attribute Profile (GATT) services, BLE GATT characteristics, BLE security manager, or a portion of a BLE GATT service. 

2. (Currently Amended) The method of claim 1, where the  multiple 

executing the at least one programmable integrated circuit to form a different wireless connection between the first wireless device and each of the multiple respective other wireless devices; and

executing the at least one programmable integrated circuit to select a different remaining portion of the set of multiple resources for each corresponding one of the multiple 

make available and provide only the remaining portion of the multiple resources for each given one of the multiple respective other wireless devices from the first wireless device to the given one of the multiple respective other wireless devices across the corresponding wireless connection between the first wireless device and the given one of the multiple respective other wireless devices and to provide a different device personality from the first wireless device to each of the multiple respective other wireless devices.

3. (Currently Amended) The method of claim 1, where the at least one connection characteristic of the wireless connection between the first wireless device and the given one of the multiple 

4. (Currently Amended) The method of claim 1, where the at least one connection characteristic of the wireless connection between the first wireless device and the given one of the multiple 

5. (Currently Amended) The method of claim 1, where the at least one connection characteristic of the wireless connection between the first wireless device and the given one of the multiple 

6. (Currently Amended) The method of claim 1, where the first wireless device comprises a host layer coupled to a radio transmitter and a radio receiver by a link layer; where the host layer is coupled between the link layer and an application layer; and where the method further comprises executing the at least one programmable integrated circuit to implement the host layer to select multiple 

7. (Currently Amended) The method of claim 1, where the first wireless device and the multiple 

8. (Currently Amended) The method of claim 1, where the first wireless device comprises pre-configured information comprising the first and second bit masks stored in the memory of the first wireless device multiple multiple each of the first and second bit masks of the stored pre-configured information specifying the identity of the first portion of the multiple resources that are filtered out and specifying the identity of the second remaining portion of the multiple resources; and where the method further comprises executing the at least one programmable integrated circuit to retrieve the stored pre-configured information from the memory of the first wireless device prior to using the stored pre-configured information to filter out a first portion of the multiple resources based on at least one connection characteristic of the wireless connection formed between the first wireless device and the given one of the multiple the given one of the multiple 

9. (Currently Amended) An apparatus, comprising at least one programmable integrated circuit coupled to radio circuitry and memory, the apparatus being configured to be coupled to an antenna as a first wireless device, and the at least one programmable integrated circuit being programmed to:

execute to form multiple multiple multiple multiple 

execute one or more applications to provide multiple resources on the first wireless device, each of the multiple resources not being known to the multiple 

then only after forming one of the multiple wireless connections between the first wireless device and a given one of the multiple other wireless devices the [[a]] given one of the  multiple 

execute to filter out a first portion of the multiple resources based on at least one connection characteristic of the wireless connection between the first wireless device and the [[a]] given one of the multiple multiple multiple 

then only after receiving the service discovery request from the given one of the multiple 

execute to make available and provide only the remaining portion of the multiple resources from the first wireless device to the given one of the multiple multiple 

where the at least one programmable integrated circuit is programmed to access a first stored bit mask for the given one of the multiple other wireless devices and a second stored bit mask for another given one of the multiple other wireless devices on the memory of the apparatus, each of the first and second bit masks having at least one assigned mask bit value that specifies an identity of the first portion of the multiple resources that are filtered out and specifies an identity of the second remaining portion of the multiple resources, where the mask bit value of the first stored bit mask is different than the mask bit value of the second stored bit mask; and

where the resources  comprise at least one of Bluetooth Low Energy (BLE) Generic Attribute Profile (GATT) services, BLE GATT characteristics, BLE security manager, or a portion of a BLE GATT service. 

10. (Currently Amended) The apparatus of claim 9, where the  multiple other wireless devices comprise multiple respective other wireless devices, and where the at least one programmable integrated circuit is further programmed to:

execute to form a different wireless connection between the first wireless device and each of the multiple respective other wireless devices; and

execute to select a different remaining portion of the set of multiple resources for each corresponding other wireless device that are allowed to be discovered by the corresponding one of the multiple respective other wireless devices that is different than the remaining portion of the multiple resources selected for each of the other multiple respective other wireless devices; and

make available and provide only the remaining portion of the multiple resources for each given one of the multiple respective other wireless devices from the first wireless device to the given one of the multiple respective other wireless devices across the corresponding wireless connection between the first wireless device and the 

11. (Currently Amended) The apparatus of claim 9, where the at least one connection characteristic of the wireless connection between the first wireless device and the given one of the multiple 

12. (Currently Amended) The apparatus of claim 9, where the at least one connection characteristic of the wireless connection between the first wireless device and the given one of the multiple 

13. (Currently Amended) The apparatus of claim 9, where the at least one connection characteristic of the wireless connection between the first wireless device and the given one of the multiple 

14. (Currently Amended) The apparatus of claim 9, where the at least one programmable integrated circuit is programmed to execute a host layer coupled to the radio circuitry by a link layer; where the host layer is coupled between the link layer and an application layer implemented by the at least one programmable integrated circuit; and where the at least one programmable integrated circuit is further programmed to execute the host layer to multiple multiple 

15. (Currently Amended) The apparatus of claim 9, where the first wireless device is a Bluetooth Low Energy (BLE) enabled device

16. (Currently Amended) The apparatus of claim 9, where the first wireless device comprises pre-configured information comprising the first and second bit masks stored in the memory of the apparatus multiple multiple of the apparatus prior to using the stored pre-configured information to filter out a first portion of the multiple resources based on at least one connection characteristic of the wireless connection between the first wireless device and the given one of the multiple the given one of the multiple 

17.  (Currently Amended)  A system comprising:

a first wireless device;

a second wireless device comprising at least one programmable integrated circuit coupled to radio circuitry and memory, the at least one programmable integrated circuit being programmed to:

execute to form multiple multiple multiple multiple 

multiple 

then only after a first one of the multiple wireless connections is formed between the second wireless device and the first wireless device and prior to receiving a service discovery request from the first wireless device:

execute to filter out a first portion of the multiple resources based on at least one connection characteristic of the first wireless connection between the second wireless device and the first wireless device to select a second and remaining portion of the multiple resources that are allowed to be discovered by the first wireless device and made available to the first wireless device, and

then only after receiving the service discovery request from the first wireless device:

execute to make available and provide only the remaining portion of the multiple resources from the second wireless device to the first wireless device across the first wireless connection between the second wireless device and the first wireless device;

where the at least one programmable integrated circuit of the second wireless device is programmed to access a first stored bit mask for the first wireless device and a second stored bit mask for a different and third wireless device of the multiple other wireless devices on a memory of the second wireless device, each of the first and second bit masks having at least one assigned mask bit value that specifies an identity of the first portion of the multiple resources that are filtered out and specifies an identity of the second remaining portion of the multiple resources, where the mask bit value of the first stored bit mask is different than the mask bit value of the second stored bit mask; and

where the resources  comprise at least one of Bluetooth Low Energy (BLE) Generic Attribute Profile (GATT) services, BLE GATT characteristics, BLE security manager, or a portion of a BLE GATT service. 

18. (Currently Amended) A system comprising:

a first wireless device;

a second wireless device comprising at least one programmable integrated circuit coupled to radio circuitry and memory, the at least one programmable integrated circuit being programmed to:

execute to form one or more wireless connections with one or more other wireless devices including the first wireless device, each of the one or more wireless connections being a corresponding wireless connection made between the second wireless device and a different one of the one or more other wireless devices; 

execute to provide multiple resources on the second wireless device that are not known to the one or more other wireless devices, and

then only after a first one of the multiple wireless connections is formed between the second wireless device and the first wireless device and  prior to receiving a service discovery request from the first wireless device:

first wireless connection between the second wireless device and the first wireless device to select a second and remaining portion of the multiple resources and that are allowed to be discovered by the first wireless device and made available to the first wireless device, and

then only after receiving the service discovery request from the first wireless device:

execute to make available and provide only the remaining portion of the multiple resources from the second wireless device to the first wireless device across the first wireless connection between the second wireless device and the first wireless device; and

a third wireless device, 

execute to cause the second wireless device to form a second wireless connection between the second wireless device and the third wireless device, and

then only after the second wireless connection is formed between the second wireless device and the third wireless device and prior to receiving a service discovery request from the third wireless device: [[:]]

execute to use at least one connection characteristic of the second wireless connection formed between the second wireless device and the third wireless device to select a different remaining portion of the multiple resources for the third wireless device that are allowed to be discovered by the third wireless device and that is different than the remaining portion of the multiple resources selected for the first wireless device, and



execute to make available and provide only the second and different remaining portion of the multiple resources for the third wireless device from the second wireless device to the third wireless device across the second wireless connection between the second wireless device and the third wireless device and provide a different device personality from the second wireless device to each of the first wireless device and the third wireless device, the at least one connection characteristic of the second wireless connection being different than the at least one connection characteristic of the first wireless connection, and the one or more resources selected for the third wireless device being different than the one or more resources selected for the first wireless device; 



where the at least one programmable integrated circuit of the second wireless device is programmed to access a first stored bit mask for the first wireless device and a second stored bit mask for the third wireless device on the memory of the second wireless device, each of the first and second bit masks having at least one assigned mask bit value that specifies an identity of the first portion of the multiple resources that are filtered out and specifies an identity of the second remaining portion of the multiple resources, where the mask bit value of the first stored bit mask is different than the mask bit value of the second stored bit mask; and 

where the resources  comprise at least one of Bluetooth Low Energy (BLE) Generic Attribute Profile (GATT) services, BLE GATT characteristics, BLE security manager, or a portion of a BLE GATT service.

19.  (Previously Presented) The system of claim 18, where the at least one connection characteristic of the first wireless connection between the second wireless device and the first wireless device comprises at least one of remote device address, local device address, bonding information, received signal strength, advertisement sets, received signal angle of arrival or angle of departure; and where the at least one different connection characteristic of the second wireless connection between the second wireless device and the third wireless device comprises at least one of remote device address, local device address, bonding information, received signal strength, advertisement sets, received signal angle of arrival or angle of departure.

20.  (Previously Presented) The system of claim 18, where the at least one connection characteristic of the first wireless connection between the second wireless device and the first wireless device comprises remote device address or local device address; and where the at least one different connection characteristic of the second wireless connection between the second wireless device and the third wireless device comprises remote device address or local device address.

21.  (Previously Presented) The system of claim 18, where the at least one connection characteristic of the first wireless connection between the second wireless device and the first wireless device comprises received signal strength; and where the at least one different connection characteristic of the second wireless connection between the second wireless device and the third wireless device comprises received signal strength.

22.  (Currently Amended) The system of claim 18, where the at least one programmable integrated circuit of the second wireless device is programmed to execute a host layer coupled to the radio circuitry by a link layer; where the host layer is coupled between the link layer and an application layer implemented by the at least one programmable integrated circuit; and where the 

23. (Currently Amended) The system of claim 18, where pre-configured information comprising the first and second bit masks is stored in the memory of the second wireless device each of the first and second bit masks of the stored pre-configured information specifying the identity of the first portion of the multiple resources that are filtered out and specifying the identity of the second remaining portion of the multiple resources for each of the first and third wireless devices; and where the programmable integrated circuit of the second wireless device is further programmed to execute to retrieve the stored pre-configured information from the memory of the second wireless device prior to using the stored pre-configured information to filter out respective portions of the multiple resources based on at least one connection characteristic of each of the first and second wireless connections formed between the second wireless device and the respective first and third wireless devices to select the respective remaining portions of the multiple different resources that are allowed to be discovered by each of the respective first and third wireless devices.

24. (Currently Amended) The system of claim 17, where the first wireless device and the second wireless device are each a Bluetooth Low Energy (BLE) enabled device

25. (Canceled)  
26. (Canceled)  
27. (Canceled) 
one of the multiple other wireless devices one of the multiple other wireless devices one of the multiple other wireless devices 
29.  (Previously Presented)	The method of claim 28, where the GATT data comprises at least one of a list of service universally unique identifiers (UUIDs) and/or service characteristic UUIDs.
30.  (Previously Presented)	The method of claim 7, where the resources are services that comprise at least one of alert notification profile, automation IO profile and automation service, battery service, body composition service, blood pressure profile, blood pressure service, heart rate service, lighting service, and home automation protocol.
31.  (Currently Amended)	The apparatus of claim 15, where the resources comprise BLE Generic Attribute Profile (GATT) services; and where the at least one programmable integrated circuit is further programmed to execute to make available and provide only the remaining portion of the multiple resources for the given one of the multiple other wireless devices one of the multiple other wireless devices one of the multiple other wireless devices 
32.  (Currently Amended)	The apparatus of claim 31, where the GATT data comprises at least one of a list of service universally unique identifiers (UUIDs) and/or service characteristic UUIDs. 
33.  (Previously Presented)	The apparatus of claim 15, where the resources are services that comprise at least one of alert notification profile, automation IO profile and automation service, battery service, body composition service, blood pressure profile, blood pressure service, heart rate service, lighting service, and home automation protocol.

35.  (Previously Presented)	The system of claim 34, where the GATT data comprises at least one of a list of service universally unique identifiers (UUIDs) and/or service characteristic UUIDs.
36.  (Previously Presented)	The system of claim 24, where the resources are services that comprise at least one of alert notification profile, automation IO profile and automation service, battery service, body composition service, blood pressure profile, blood pressure service, heart rate service, lighting service, and home automation protocol.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art made of record does not teach or fairly suggest the combination of elements, when viewed as a whole, recited in independent claim 1.  More specifically, the key features which overcome the prior art of record are the features relating to accessing a first stored bit mask for the given one of the multiple other wireless devices and a second stored bit mask for another given one of the multiple other wireless devices on a memory of the first wireless device, each of the first and second bit masks having at least one assigned mask bit value that specifies an identity of the first portion of the multiple resources that are filtered out and specifies an identity of the second remaining portion of the multiple resources, where the mask bit value of the first stored bit mask is different than the mask bit value of the second stored bit mask.  Further search and consideration was given, however, no prior art resulting from the new search could be found which could adequately teach or suggest the limitations, when viewed as a whole, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIELA VIDAL CARPIO whose telephone number is (571)272-1250.  The examiner can normally be reached on M-F 8:00AM to 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on (571)272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/MARIELA VIDAL CARPIO/Examiner, Art Unit 2476